ICJ_009_CompetenceAdmissionGA_UNGA_NA_1950-03-03_ADV_01_NA_01_FR.txt. 12

OPINION DISSIDENTE DE M. ALVAREZ

I

A la date du 22 novembre 1949, l’Assemblée générale des
Nations Unies a adressé à la Cour internationale de Justice une
demande d’avis de grande importance et à laquelle il faut donner
une réponse satisfaisante : il s’agit, en réalité, de la question
relative au droit dit de « veto ». On sait les discussions auxquelles
à donné lieu à l'O. N. U. l'exercice répété de ce droit.

II

On se trouve en présence d’un cas concernant l'interprétation
de la Charte des Nations Unies ; il se rapporte donc à une matière
nouvelle dans le droit des gens.

Ce cas doit être résolu non pas conformément aux préceptes
du droit international traditionnel ou classique à base indzvi-
dualiste et qui a dominé jusqu'ici, mais conformément au droit
qui se fait jour: le droit international nouveau.

Il n’y a pas de doute que la Cour doit appliquer aux cas qui
lui sont soumis le droit existant.

Quel est ce droit actuellement ? Depuis le dernier cataclysme
social qui a ouvert la plus grande période de l’histoire de l’huma-
nité, des changements profonds se sont produits d’une manière
soudaine dans presque tous les ordres de l’activité, notamment
au point de vue international. La psychologie des peuples a subi
de grandes modifications ; une nouvelle conscience internationale
universelle se fait jour, qui demande des réformes dans la vie
des peuples. Cette circonstance, s’ajoutant à la crise que traverse
depuis quelque temps le droit des gens classique, a ouvert la voie
a un droit international nouveau.

La Charte des Nations Unies a créé divers organes, notamment
l’Assemblée générale et la Cour internationale de Justice. La
première a voté diverses résolutions sur des matières de grande
importance. Et la Résolution 171 de la Troisième Assemblée
générale des Nations Unies a reconnu à la Cour une mission que
n'avait pas la Cour permanente de Justice internationale ou
qui, du moins, ne lui était pas expressément reconnue : celle de
développer le droit et, par suite, de le créer.

D'autre part, le Préambule de la Charte des Nations Unies
indique les nouvelles orientations de la vie internationale, et
l'opinion publique mondiale a donné directement ou indirectement
son approbation à certains principes formulés par des hommes
d'État de grandes Puissances en vue de donner de telles orien-
tations.

12
33 OPINION DISSIDENTE DE M. ALVAREZ

De la sorte a commencé à se former rapidement un droit inter-
national nouveau. Il a ses racines dans le régime d’interdépendance
qui s’est frayé une voie depuis le milieu du xix® siècle.

Autrefois, l'élaboration des préceptes de droit s’effectuait
lentement, d’après des conventions ou des coutumes bien établies,
ou ils étaient l’œuvre, lente également, des juristes. Aujourd’hui,
en raison du cataclysme social que nous venons de traverser,
du grand dynamisme de la vie des peuples, de la nouvelle organi-
sation internationale, des institutions et organismes que celle-ci
a créés, des aspirations des peuples et des exigences de la vie
contemporaine, l'élaboration des nouveaux préceptes est rapide,
parfois même soudaine ; elle s'effectue par des moyens différents
de ceux d’autrefois, et dans cette élaboration on tient compte
des considérations qui viennent d’être indiquées.

L'opinion courante que le droit des gens doit être créé unique-
ment par les États n’est donc pas exacte actuellement, et même
elle ne l’a jamais été.

En effet, à côté du droit conventionnel, il y a le droit coutumier
et surtout la doctrine des juristes, lesquels ont non seulement facilité
l'établissement des coutumes mais ont formulé des règles qui ont
été suivies par les États.

À lavenir, ce sont surtout l’Assemblée générale des Nations
Unies, la Cour internationale de Justice et les juristes qui vont créer
le droit international nouveau.

Ainsi donc, dans les matières anciennes qui revétent des aspects
nouveaux ou dans les matières entièrement nouvelles, la Cour doit
donner une solution non pas conforme au droit international tradi-
tionnel, ce qui serait une anomalie, mais conforme au droit inter-
national qui se forme actuellement et qu’elle peut créer.

On pourra dire que ce droit n’est qu’une lex ferenda et non un
droit actuellement existant, mais l’une et l’autre coincident ; pour
la Cour, dans bien des cas, dégager, établir et appliquer le droit vont
de pair.

Quelles sont les grandes caractéristiques du droit international
nouveau et les buts dont les organes chargés de le créer doivent
s'inspirer ?

Je me bornerai ici à insister sur le point que le droit international
nouveau a non seulement un aspect juridique, mais un aspect politi-
que, social, économique et même:psychologique.

La base dont il part est qu'aujourd'hui les Etats sont de plus en
plus interdépendants et que, par suite, ils ne forment pas une simple
communauté comme autrefois, mais une véritable société inter-
nationale, laquelle est organisée. Cette société ne détruit nullement
l'indépendance et la souveraineté des États, ni leur égalité juridique
(art. 2, al. 1, de la Charte), mais elle limite cette souveraineté, et les

13
14 OPINION DISSIDENTE DE M. ALVAREZ

droits qui en dérivent, au profit des intérêts généraux de ladite
société.

D'après le Préambule de la Charte, la nouvelle organisation — et
par suite le nouveau droit qui en dérive — doivent avoir en vue:
maintenir la paix, prendre en considération l'intérêt général, sauve-
garder les droits fondamentaux de l’homme, favoriser la coopération
entre les États, harmoniser leurs intérêts, faciliter le progrès écono-
mique, ‘social, intellectuel et humanitaire. L’ancien droit indivi-
dualiste ne se proposait aucun de ces buts ; il ne tenait compte que
de l’intérêt de l'individu isolément considéré.

Je ne m’attarderai pas à indiquer toutes les autres caractéristiques
du droit international nouveau. Je me bornerai à considérer briève-
ment celles des matières se rapportant directement à la demande
d'avis consultatif, lesquelles sont :

A. — La limitation des droits des États :

B. — L'exercice de ces droits ;
C. — Étroitement liée aux deux précédentes: l'abus du droit;
D. — L'interprétation des traités, notamment de ceux qui créent

une organisation internationale.

Il

A. — La limitation des droits des États. D'après le droit interna-
tional classique, la souveraineté des Etats et les droits qui en déri-
vent étaient absolus: chaque Etat pouvait, en conséquence,
exercer ses droits sans limites, ou plutôt les seules limites étaient
les droits des autres Etats (coalition de droits) et rarement l’intérét
général. En outre, chaque Etat pouvait user de ses droits en toute
liberté et même en abuser, sans avoir à rendre de comptes à per-
sonne.

Aujourd’hui, il n’en est plus ainsi: la notion de souveraineté
absolue a fait son temps. L'intérêt général, Vintérét de la société
internationale doivent constituer des limites aux droits des Etats.
et permettre de déterminer quand il y a un abus de ces droits.

Tl serait vain de parler de solidarité, d’interdépendance, de
coopération, d’intérét général, de bonheur humain, etc., si les
États pouvaient continuer à exercer librement et sans limitations
tous leurs droits. Pour que ces notions aient un sens, il faut que
ces droits subissent les limitations que je viens d'indiquer.

Cette limitation a été recommandée au cours de la dernière
Assemblée générale des Nations Unies pour une matière donnée :
dans une de ses résolutions, la Commission politique spéciale de
cette Assemblée a recommandé à tous les Etats de s'engager, sur
une base de réciprocité, à limiter en ce qui concerne ie contrôle de
"énergie atomique, l'exercice individuel de leur droit de souve-

14
15 OPINION. DISSIDENTE DE M. ALVAREZ

raineté, pour autant qu'une telle mesure sera nécessaire en vue
d'assurer la paix et la sécurité mondiales.

IV

B. — L'exercice des droits des Etats. La question de savoir si un
État dans une circonstance donnée doit exercer ou non ses droits
et comment il doit le faire dépend de la politique de cet État,
laquelle prend en considération l’opinion publique. Mais l'exercice
de ces droits ne peut, en aucun cas, dégénérer en abus.

Un État peut rester dans les limites de son droit, par exemple
d'un droit de passage, et cependant en abuser s’il profite de ce
passage pour se renseigner sur les ressources naturelles, les bases
stratégiques, les fortifications, etc., du pays qu'il traverse.

C. — L'abus du droit. Cette notion n’a été introduite qu’à une
date relativement récente dans le droit privé, mais elle est déjà
généralement acceptée. Dès avant la dernière guerre mondiale,
quelques publicistes avaient demandé qu'elle soit admise dans le
droit des gens. En raison des nouvelles conditions de la vie des
peuples, il faut faire place aujourd’hui à ladite notion, et la Cour
internationale de Justice doit y contribuer.

Quel est l’organisme qui peut établir les limitations des droits
des États et apprécier s’il y a ou non un abus du droit ? Autrefois,
il n'en existait aucun, car la question ne se posait même pas;
aujourd’hui, il y en a trois très importants, chacun desquels peut
agir dans la sphère de son activité : le Conseil de Sécurité, l’Assem-
blée générale des Nations Unies et la Cour internationale de Justice.
Il y a, aussi, les autres organes créés par l'Organisation des Nations
Unies, notamment le Conseil économique et social, le Conseil de
Tutelle, etc., pour les matiéres de leur compétence.

V

D. — Interprétation des traités, notamment de ceux qui créent
une organisation internationale. Et d’abord, il faut bien préciser que
la Cour a la faculté d’interpréter la Charte des Nations Unies,
ainsi que tous autres documents, sans aucune limitation.

On a prétendu que la Cour n’est pas compétente pour l’inter-
prétation de ce traité: il n’en est rien. La Cour, du reste, a eu
Poceasion de décider sa compétence à cet égard (C. I. J. Recueil
1947-1948, p. 61).

L'interprétation des textes juridiques peut être faite par n’im-
porte quelle personne ; mais quand elle émane d’un organe autorisé,
tel que l’Assemblée générale des Nations Unies ou la Cour inter-
nationale de Justice, elle présente une grande valeur pratique
et crée des précédents.

15
16 OPINION DISSIDENTE DE M. ALVAREZ

Étant donné le grand dynamisme de la vie internationale, il
faut aujourd’hui interpréter les traités — de même que les lois
— autrement qu’à l'époque où cette vie subissait peu de change-
ments. Cette interprétation doit se faire de façon que les institu-
tions et les préceptes juridiques soient toujours en harmonie
avec les nouvelles conditions de la vie des peuples.

Deux considérations apportent leur appui à cette affirmation.
D'abord, les tribunaux nationaux interprètent le droit privé en
sefforcant de l'adapter aux exigences de la vie contemporaine,
de la sorte ils ont modifié de façon plus ou moins rapide et
profonde, même dans les pays de législation codifiée, et à un tel
point qu'aujourd'hui il est nécessaire de prendre en considé-
ration non seulement les textes légaux, mais aussi la juris-
prudence. A fortiori, il doit en être de même pour l'inter-
prétation en matière internationale, étant donné que le dynamisme
de la vie des peuples est bien plus grand que celui de la vie
nationale.

D'autre part, en raison de ce dynamisme, le politique commence
à devancer le juridique. Nous en avons un cas concret très impor-
tant: d’après le droit international traditionnel, l’état de guerre
‘existe encore entre les Alliés et l’Allemagne, puisque aucun traité
de paix n’a encore été signé avec elle; mais on considère que
cette situation est inacceptable et on s'efforce d’y mettre un terme.

Il faut donc établir une théorie, une technique de l’interpré-
tation; elles feront apparaître de profondes différences entre
Vancien système et celui qu'il faut adopter désormais.

Le système ancien présentait les caractéristiques suivantes :

A. — On ne faisait pas de distinction entre les traités : on appli-
quait à tous les mêmes règles d'interprétation.
B. — On était esclave, en quelque sorte, du texte. Quand il

était clair, on devait l’appliquer littéralement sans terir
compte des conséquences qui pouvaient en résulter.

C. — Quand un texte était obscur, on avait recours aux travaux
préparatoires.
D. — L'interprétation d’un texte donné, notamment d’un traité,

était, en quelque sorte, immuable ; on n’y faisait aucun chan-
gement, même si la matière considérée avait subi des modi-
fications.

Le nouveau système d'interprétation doit adopter d’autres
caractéristiques :

A) Il faut faire des distinctions entre les diverses espèces de traités.
On ne peut pas interpréter de la même façon un traité bilatéral

16
17 OPINION DISSIDENTE DE M. ALVAREZ

sur une matière courante, telle l’extradition, qu’un traité politique.
li faut distinguer surtout trois catégories de traités : les traités de
paix — spécialement ceux qui affectent la tranquillité mondiale —
les traités qui créent des préceptes de droit international et ceux qui
créent une organisation internationale, notamment l'organisation
mondiale. Les uns et les autres ont un caractère politique et psycho-
logique.

Les traités de paix sont imposés par la force matérielle, et ceux
qui créent des préceptes du droit des gens ou une organisation inter-
nationale le sont par la majorité des États qui les ont établis, car les
nouveaux signataires ne peuvent qu’accepter ce qui a été déjà fait.
Comme conséquence, ces trois catégories de traités ne doivent pas
s'interpréter littéralement, mais surtout en tenant compte du but
qu'ils poursuivent.

B) On ne doit pas être esclave du texte ; il faut, si cela est néces-
saire, le vivifier, le mettre en harmonie avec les nouvelles conditions
de la vie internationale.

Quand un texte semble clair dans sa terminologie, il ne faut pas,
de ce seul fait, le suivre à la lettre, mais tenir compte des résultats
auxquels son application peut conduire. Les traités plurilatéraux
ne sont pas rédigés avec un dictionnaire à la main, et souvent leur
rédaction donne lieu à des compromis qui exercent leur influence
sur les expressions employées dans le texte.

La Cour permanente de Justice internationale dans l'affaire
relative au Service postal polonais à Dantzig (C. P. J. L., Série B.
n° 11, p. 39) a décidé que les mots d’un traité doivent être inter-
prétés selon le sens qu'ils auraient normalement, à moins que l’inter-
prétation ainsi donnée ne conduise à des résultats déraisonnables ou
absurdes.

Tl faut ajouter qu’actuellement il doit en être de même quand les
dispositions d’un texte apparaissent contraires aux fins de l’institu-
tion dont il s’agit ou aux nouvelles conditions de la vie internationale.

Il y a un argument décisif à cet égard: depuis longtemps, on
considère qu'est implicitement contenue dans les traités la clause
rebus sic stantibus, d'après laquelle, quand ont changé fondamentale-
ment les conditions dans lesquelles un traité a été signé, celui-ci doit
rester sans effets. La justesse de cette clause est si manifeste qu’elle
a passé dernièrement du droit international dans le droit privé.

Pour le méme motif, il faut admettre que les dispositions méme
claires d’un traité doivent rester sans effets ou recevoir une inter-
prétation appropriée quand, en raison des modifications survenues
dans la vie internationale, leur application ferait aboutir a des
injustices tmanifestes ou à des résultats contraires aux fins de
l'institution dont il s'agit. Il y aurait, autrement, des divergences
profondes entre le texte écrit et les réalités, ce qui est inadmissible.

17
I8 OPINION DISSIDENTE DE M. ALVAREZ

Il y a plus encore: on peut, par l'interprétation, reconnaître à une
institution des droits qu’elle n’a pas d’après les textes qui l'ont créée,
si ces droits sont en concordance avec la nature et les buts de cette
institution. C’est ainsi que, dans son Avis consultatif du 11 avril 1949,
sur la réparation des dommages subis par les Nations Unies, la
Cour internationale de Justice a déclaré qu’étant donné la nature
et les buts de cette institution, celle-ci avait le droit de demander la
réparation des dommages subis, non seulement par elle-même, mais
par ses agents dans l’exercice de leurs fonctions. Ce tribunal a donc
reconnu aux Nations Unies un droit qui ne lui avait pas été conféré
expressément dans la Charte et qui, d’après le droit international
traditionnel, n'appartient qu'aux Etats. La Cour a, de la sorte, créé
un droit, et elle avait, comme il a été dit plus haut, la faculté de
le faire.

A plus forte raison, la Cour a la faculté de limiter des droits ou
de leur donner une portée autre que celle du texte littéral quand
les circonstances ci-dessus indiquées l’exigent.

C) Il faut à l'avenir, sauf dans des cas exceptionnels, exclure de
l'interprétation des traités, même obscurs, surtout de ceux d’orga-
nisation internationale, l'examen des travaux préparatoires, examen
qui était courant autrefois. Ces travaux, en effet, ont de moins en
moins de valeur pour différents motifs: @) on y trouve toutes
sortes d'opinions ; en outre, des États et même des commissions,
après avoir soutenu une idée, l’ont abandonnée pour en adopter
une autre; b) les États, lorsqu'ils signent un traité, ne prennent
pas en considération les travaux préparatoires que souvent ils ne
connaissent même pas; c) le dynamisme croissant de la vie inter-
nationale exige que les textes soient toujours en harmonie avec les
nouvelles conditions de la vie sociale.

Il faut donc procéder à l'interprétation des traités, notamment
de la Charte des Nations Unies, en regardant en avant, c'est-à-dire
en considérant ces nouvelles conditions, et non pas en arrière, en
examinant les travaux préparatoires. Un traité, un texte, une
fois établis, acquièrent une vie propre et, par suite, il faut les
interpréter en tenant compte des exigences de la vie contemporaine
et non des intentions de ceux qui les ont rédigés.

D) L'interprétation des traités ne doit pas rester immuable ;
elle doit être modifiée si des changements importants se sont
produits dans la matière dont il s’agit.

Des considérations précédentes, il résulte qu’on peut introduire
par linterprétation des modifications plus ou moins importantes
dans les traités, y compris la Charte des Nations Unies. Cela étonne
bien des personnes qui croient que ce document est immuable,
mais ces modifications sont la conséquence naturelle du dynamisme

18
19g OPINION DISSIDENTE DE M. ALVAREZ

de Ja vie internationale. Il faut choisir entre le maintien immuable
des textes, même s'ils conduisent à des résultats déraisonnables,
et la modification de ces textes si cela est nécessaire. Le choix
n'est pax douteux.

Si la Cour internationale de Justice, par ses arrêts ou ses avis
consultatifs, pouvait établir une théorie de la limitation des droits
des Etats et une théorie de l'abus du droit, ainsi qu’une nouvelle
théorie de l'interprétation des traités, elle rendrait de grands
services au droit des gens et à la cause de la paix.

VI

En raison des considérations précédentes, je ne peux me rallier
à l’avis de la Cour, qui ne fait pas de distinctions entre les motifs
pour lesquels le Conseil de Sécurité ne recommande pas l'admission
d'un Etat comme Membre des Nations Unies et qui estime qu’elle
doit considérer seulement si le Conseil a fait ou non une recomman-
dation. Elle pense, én outre, que l’Assemblée générale n’a aucune
attitude particulière à prendre à l'égard de ce Conseil s’il ne lui a
pas fait de recommandation. Cette Assemblée n'aurait, ainsi,

qu'un rôle, en quelque sorte, passif.

J'estime que le rôle de l’Assemblée générale dans l'admission des
nouveaux Membres est actif, étant donné que c’est elle qui prononce
cette admission.

D'après l’article 4, alinéa 2, de la Charte, l’Assemblée prononce
l'admission des États qui réunissent les conditions indiquées
dans ledit article, mais il faut que le Conseil de Sécurité lui ait
recommandé la candidature de ces Etats.

Deux situations peuvent se présenter :

A. — L'État candidat n’a pas obtenu au Conseil de Sécurité
le nombre de voix nécessaire. Dans ce cas, son admission ne
peut pas être recommandée à l’Assemblée générale. Il se produit
ici une situation analogue à celle qui se présente pour l'élection
des membres de la Cour internationale de Justice: pour qu’un
juge puisse être élu, il faut qu'il ait obtenu la majorité requise
au Conseil de Sécurité, ainsi qu'à l'Assemblée générale; s’il n’a
pas eu celle du Conseil, il ne peut être élu.

B. — L'État candidat a réuni au Conseil le nombre de voix
voulu, mais un Membre permanent s'est opposé à sa recomman-
dation, c’est-à-dire a usé du veto. C'est ce cas qu’il faut spécialement

considérer. Je crois que l’Assemblée générale peut apprécier ce veto.

Le droit de veto a été établi par l'article 27, alinéa 3, de la
Charte des Nations Unies. Or, si l’on considère les dispositions
des chapitres V, VI, VII et VIII auxquels il se refère, on voit

19
20 OPINION DISSIDENTE DE M. ALVAREZ

qu’en créant ce droit on a eu en vue seulement les matières relatives
au maintien de la paix et de la sécurité mondiales. L’article 24
déclare que les membres de l’O..N. U. confèrent au Conseil de
Sécurité la responsabilité principale du maintien de la paix et
de la sécurité internationales. I] établit ainsi presque l'équivalent
de l’ancien « Directoire européen» créé après les guerres napo-
léoniennes, mais avec une portée mondiale. Cette création est
très louable et justifiée, étant donné le rôle primordial que jouent
les grandes Puissances en cas de conflit. On comprend très bien
que le Conseil de Sécurité ne puisse prendre des décisions dans
des matières aussi graves que celles de la paix et de la sécurité
si une grande Puissance s’y oppose, car elle serait alors obligée
de participer contre son gré aux mesures envisagées, ce qui serait
très dangereux.

Mais l'exercice de ce droit de veto doit rester dans ses justes
limites. Le texte littéral de l'article 27 qui a établi ce droit est
clair, considéré isolément, mais il ne l’est plus si l’on tient compte
de la nature et des buts de l'Organisation des Nations Unies.

Décider que le droit de veto peut être exercé librement dans tous
les cas où le Conseil de Sécurité peut agir, serait décider que la
volonté d’une seule grande Puissance peut faire échec à celle de
tous les autres Membres de ce Conseil ainsi que de l’Assemblée
générale, même dans des matières autres que celles du maintien
de la paix et de la sécurité, ce qui réduirait l'O. N. U. à l’impuis-
sance.

En admettant que le droit de veto puisse être exercé librement
par les Membres permanents du Conseil de Sécurité pour la recom-
mandation des nouveaux Membres, l'Assemblée générale peut
décider s’il y a ou non un abus de ce droit, et, dans l’affirmative,
elle peut procéder à l'admission sans une recommandation du
Conseil.

On prétend que le Conseil de Sécurité est seul compétent pour
apprécier l’usage du droit de veto fait par un de ses Membres
permanents et que cela résulte de la pratique qui s’est établie.
Je ne partage pas non plus cette opinion : l’Assemblée générale a
le droit non seulement de demander au Conseil les motifs pour
lesquels il n’a pas recommandé la candidature d’un État, mais
aussi d'apprécier s’il y a eu ou non un abus de ce droit de veto.

D’après les. articles 10 et 11 de la Charte, l’Assemblée générale
peut faire des recommandations au Conseil de Sécurité ; à plus
forte raison, elle peut lui faire des observations lorsqu'elle l'estime
convenable. Il n’est pas nécessaire que l’Assemblée ait reçu expli-
citement une telle faculté, car elle ressort de ses attributions.

20
21 OPINION DISSIDENTE DE M. ALVAREZ

x

La solution précédente est conforme à la fois à l'esprit de la
Charte des Nations Unies et au bon sens.

Elle est conforme à l'esprit de la Charte, d’après lequel l'O. N. U.
a une vocation universelle, et, par suite, tous les membres de la
société internationale qui remplissent les conditions prévues à
l'article 4 doivent être admis au sein des Nations Unies ; ces Etats
ont un droit à cette admission.

Elle est conforme au bon sens, parce que si l’on admettait que
le droit de veto peut être exercé librement, il pourrait en résulter,
comme il vient d’être dit, qu'un État dont la candidature serait
approuvée par tous les Membres du Conseil de Sécurité, sauf un,
et par tous ceux de l’Assemblée générale, ne pourrait cependant
être admis dans l'O. N. U. par suite de l'opposition d’un seul pays ;
une seule voix ferait ainsi échec à celle de tous les autres Membres
des Nations Unies, ce qui serait un non-sens.

(Signé) ALVAREZ.

21
